UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL lVIINUTES - GENERAL
Case No. 2:18-cv-09691-RGK-PJW Date April 01 , 2019

 

 

Title Leonard Williams, et al. v. Warner Music Group, et al.

 

 

Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams (N ot Present) Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present f`or Defendant:
Not Present Not Present
Proceedings: (IN CHAMBERS) ORDER re Plaintiff’s Ex Parte Application for

Extension of Time to Seek Class Certiflcation (DE 29)

On March 27, 2019, Plaintiffs Lenny Williams and the Lenny Williams Production Company
(“Plaintiffs”) filed a noticed Motion for an Extension to file a motion for class certification Since the
motion Was calendared for hearing on April 29_, 2019_, While the current deadline for Plaintiffs to file a
motion for class certification is April 2, 2019, the Court deemed Plaintiff" s motion for extension an ex

parte application Defendant Warner Bros. Records Inc. timely opposed the request for an extension

After reviewing the parties’ submissions, the Court ORDERS TI-IE PARTIES TO SHOW
CAUSE as to Why the Court should not immediately open discovery for the limited purpose of class

certification and continue Plaintiffs’ deadline to file their motion for class celtification to May 13, 2019.

Responses shall be lodged no later than April 4, 2019 and shall be limited to ten pages. The current

deadline to file class certification is continued until fulther notice.

IT IS SO ORDERED.

 

lnitials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1

